   Case 1:19-cv-00650-LPS Document 3 Filed 01/24/21 Page 1 of 1 PageID #: 25


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 ROBERT RUMSEY, Individually and On               )
 Behalf of All Others Similarly Situated,         )
                                                  )
                           Plaintiff,             )   Case No. 1:19-cv-00650-LPS
                                                  )
         v.                                       )
                                                  )
 COTY INC., PETER HARF, PIERRE                    )
 LAUBIES, SABINE CHALMERS,                        )
 JOACHIM FABER, OLIVIER GOUDET,                   )
 ANNA-LENA KAMENETZKY, ERHARD                     )
 SCHOEWEL, ROBERT SINGER, and PAUL                )
 S. MICHAELS,                                     )
                                                  )
                           Defendants.            )

                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff hereby voluntarily dismisses the above-captioned action (the “Action”). Defendants have

filed neither an answer nor a motion for summary judgment in the Action, and no class has been

certified in the Action.

 Dated: January 24, 2021                              RIGRODSKY LAW, P.A.

                                               By: /s/ Gina M. Serra
                                                   Seth D. Rigrodsky (#3147)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 210
 RM LAW, P.C.                                      Wilmington, DE 19801
 Richard A. Maniskas                               Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                   Facsimile: (302) 654-7530
 Berwyn, PA 19312                                  Email: sdr@rl-legal.com
 Telephone: (484) 324-6800                         Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                               Attorneys for Plaintiff
